Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	The amendment filed on 3/31/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-9, 14-16, 19, 21-22 and 25-27 are pending.
Withdrawal of Rejections/Objections
	The rejection of claims 2 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
The rejection of claims 1-9, 14-16, 19, 22 and 26-27 under pre-AIA  35 U.S.C. 102b as being anticipated by Alila et al US 2011/0124564 (published 5/26/11) is withdrawn in view of the amendment to the claims to limit the claims to antibodies/polypeptides that bind CD20.  
The rejection of claims 1-9, 14-16, 19, 21-22 and 25-27 under pre-AIA  35 U.S.C. 102e as being anticipated by Leuschner et al WO 2011/137245 (priority to 4/30/10) is withdrawn in view of the amendment to the claims to limit the claims to antibodies/polypeptides that bind CD20.  
The nonstatutory double patenting rejection over claims 1-9, 14-16, 19, 21-22 and 25-27 over claims 1-47 of U.S. Patent No.9586996 is withdrawn in view of the amendment to the claims to limit the claims to antibodies/polypeptides that bind CD20.  

The nonstatutory double patenting rejection over claims 1-9, 14-16, 19, 21-22 and 25-27 over U.S. Patent No. 10729740 is withdrawn in view of the amendment to the claims to limit the claims to antibodies/polypeptides that bind CD20.  
The nonstatutory double patenting rejection over claims 1-9, 14-16, 19, 21-22 and 25-27 over U.S. Patent No. 8318899, US Patent 8546535 and US 9255134 are withdrawn in view of the amendment to the claims to limit the claims to antibodies/polypeptides that bind CD20.  
The provisional nonstatutory double patenting rejection over claims 1-9, 14-16, 19, 21-22 and 25-27 over application 16941383 is withdrawn in view of the amendment to the claims to limit the claims to antibodies/polypeptides that bind CD20.  

Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Applicant argues that the amendment to claim overcomes the rejection. Applicant’s amendment to the claim was to remove the term “antibody” so that the claim now recites the terminology “the Heavy (H) chain” and “the Light (L) chain”.  There is no antecedent basis for “the Heavy (H) chain” and “the Light (L) chain” (for example, lines 3-6 of the claim) because the claim is directed to a polypeptide.


	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of an antibody or fragments thereof that contain all 6 CDRs, does not reasonably provide enablement for a (1) fragment containing less than 6 CDRs and (2) for the mixing and .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  Please note that claim 2 has been removed from this rejection.  The reasons for this rejection are of record in the non-final action mailed 10/8/2020.
Applicant argues that the amendment to claim 21 now recites that the polypeptide have 6 CDRs.  This is true.  However, the claim also states “wherein the Heavy (H) chain, or Light (L) chain, or antibody is selected from any Heavy (H) chain, any Light (L) chain, any antibody, or any one or more CDR sequence set forth in any of SEQ ID NOS: 12-39, 40-47, 48-73, 84-130”.  This allows mixing the heavy chain from one antibody with a light chain from a different antibody.  For example, looking at Table C, the claim reads on mixing the heavy chain form rituximab with the light chain of ibritumomab.  Similarly, the claim reads on mixing CDRs because of the terminology “any one or more CDR sequence”.  Thus, CDRH1 can be from rituximab, CDRH2 from ibritumomab and CDRH3 from tositumomab. Thus, the claim terminology still allows for mixing and matching.



Claims 1-9, 14-16, 19, 22 and 25-27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that The reasons for this rejection are of record in the non-final action mailed 10/8/2020.
Applicant’s did not address this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-9, 14-16, 19, 21-22 and 25-27 remain rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Leuschner et al WO 2009/094634.  The reasons for this rejection are of record in the non-final action mailed 10/8/2020.
Applicant argues that the reference does not disclose the heavy chain or the light chain of an antibody.  The entire reference is directed to binding moieties and these are defined as antibodies (para 512, 27, 35, 58, 64, 99-100 and entire reference).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 14-16, 19, 21-22 and 25-27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leuschner et al WO 2009/094634 in view of US 2004/0167319 and US 7850962.  This rejection has been re-written in view of the amendments to the claims.
Leuschner et al has been discussed above.
  The only difference between the reference and the instant set of claims are the specific binding moiety sequences.  
US 2004/0167319 and US 7850962 disclose antibodies to CD20 which read on the sequences of applicant’s Table C and Examples 14-15, 18 and 20-21 and are used in the inhibition of cancer cell proliferation.



New Grounds of Objection/Rejection
Specification
The disclosure is objected to because of the following informalities: 
 Para 5 of the specification refers to Her2/neu as CD20.  CD20 is not her2/neu.  CD20 is a B lymphocyte antigen.  Applicant is requested to check the entire specification for this issue.
Para 309, line 5, of the specification states that the peptide MKYLL… is SEQ ID NO. 101.  This is SEQ ID NO. 96 not 101.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
i. Claim 21 is confusing because line 7 states that the heavy and light chains bind to CD20, yet SEQ ID NO 12-47, 84-91 bind to Her2/neu and SEQ ID NO. 70-73 bind to LRHR-R.  Her2/neu and LRHR-R are not CD20.  For the purposes of the action, the Examiner will examine the case as it is directed to CD20.
ii. Claim 21 is also confusing because SEQ ID NO. 96 is a signal peptide as per para. 309-310 and not a polypeptide with CDRs.  
iii. Claim 21 is also confusing because SEQ ID NO. 110-111 are nucleic acid sequences and not polypeptides and because SEQ ID NO. 112-118 are primers.
iv. Claim 25 is confusing because the cell expresses Her2/neu while the antibody binds CD20.  Thus, the antibody would bind cells that express CD20 not Her2/neu.  CD20 and Her2/neu are not the same.



Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

The specification as filed does not provide adequate written description support for lytic domains selected from SEQ ID NO. 1-6 having one or more of the K residues substituted with any of F or L, one or more of the F residues substitutes with any of a K. A or L, one of more of the A residues substituted with any of K, F or L.  The specification and claims do not place any limit on the number of amino acid substitutions that may be made to SEQ ID NO. 1-6. Thus, the scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus member is permitted.  The specification does not describe any members of the claimed genus by complete structure.  The specification does not describe the physical or chemical characteristics from substitutions variants of SEQ ID NO. 1-6.  

   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only SEQ ID No. 1-6 meet the written description provision of 35 U.S.C. 112, first paragraph.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed. (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional Non-Statutory Double Patenting over US 17214546 
Claims 1-9, 14-16, 19, 21-22 and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 15-17, 23-37, 46-54. 56-62, 65-66 and 69-77 of copending Application No. 17214546 (reference the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims is narrower in the instant application because the binding ligand is limited to CD20 whereas it is not in the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643